Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on June 1, 2022.


	
Status of Claims
Claims 1, 6, 7 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 



	


	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-15 are drawn to methods (i.e., a process) while claim(s) 16-20 is/are drawn to systems i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 16) recites/describes the following steps:
generate a first set of impressions received for a first package by segmenting an impression inventory based on a first set of attributes for the first package; 
generate a second set of impressions received from a second package by segmenting the impression inventory within the inventory database based on a second set of attributes for the second package; 
generate a third set of impressions received from a third set of client devices for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package; 
determine a number of exclusive impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions; 
determine overlap impressions between: the first set of impressions of the first package and the second set of impressions of the second package; and the first set of impressions of the first package and the third set of impressions of the third package; 
receive an inventory reservation request for impressions within the first set of impressions of the first package, the inventory reservation request comprising a number greater than the number of exclusive impressions in the first set of impressions, wherein the inventory reservation request comprising the number greater than the number of exclusive impressions results in double counting available impressions within the inventory database; Page 3 of 24
prevent data corruption due to double counting the available impressions within the inventory database while accommodating the number greater than the number of exclusive impressions in the first set of impressions by: 
associating a portion of the overlap impressions to the inventory reservation request; determining a percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions; determining a percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions; 

These steps, under its broadest reasonable interpretation, describe or set-forth adjusting an availability of impressions, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).
Independent claim(s) 7 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" an inventory database” 
 system”
 “processor" 
“a first set of client devices”
“second set of client devices”
“a third set of client devices” (claim 7)
“computing device”
 “adjusting an overall impression inventory of one or more of the second package or the third package within the inventory database based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions, the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions, and associating the portion of the overlap impressions to the inventory reservation request” (Claim 1, 7 & 16)
“generate an impression information graphical user interface depicting changes to proportions of  the number of exclusive impressions relative to total impressions within the impression inventory and depicting changes to proportions of the overlap impressions relative to the exclusive impressions and the total impressions within the impression inventory over time” (Claim 1, 7 & 16)
provide the impression information graphical user interface for display on a client device (Claim 1, 7 & 16)

The requirement to execute the claimed steps/functions "an inventory database” and “system” and “processor" and “client devices” and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “adjusting an overall impression inventory…" and ““generate an impression information graphical user interface depicting changes to proportions of  the number of exclusive impressions relative to total impressions within the impression inventory and depicting changes to proportions of the overlap impressions relative to the exclusive impressions and the total impressions within the impression inventory over time” and “provide the impression information graphical user interface for display on a client device” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Adjusting information and displaying content is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).



Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "an inventory database” and “system” and “processor" and “client devices” and “computing device” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

See Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), where the steps in the claims describe "collecting, displaying, and manipulating data." The instant application describes collecting data (impressions) and displaying the data (impression graphical interface).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “adjusting an overall impression inventory…" and ““generate an impression information graphical user interface depicting changes to proportions of  the number of exclusive impressions relative to total impressions within the impression inventory and depicting changes to proportions of the overlap impressions relative to the exclusive impressions and the total impressions within the impression inventory over time” and “provide the impression information graphical user interface for display on a client device “serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

Additionally, the adjusting impression inventory and generating an impression information graphical user interface is an activity that the courts have found to be insignificant extra-solution activity and  is supported by the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); , and MPEP 2106.05(g)(III), which note the insignificant nature of collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	

Response to Arguments

Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Under Step 2A Prong 1 of the Alice inquiry, and contrary to the Office Action's assertion that the claims are directed to an abstract idea, the independent claims cover a concrete invention that addresses "a problem specifically arising in the realm of computer networks" and presents a solution "necessarily rooted in computer technology," similar to the claims in DDR Holdings LLC v. Hotels.com, 773 F.3d 1245, 1257 (Fed. Cir. 2014).

Examiner respectfully disagrees. Examiner notes that the fact pattern present in the DDR Holdings case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is rooted in technology.

Moreover, the Examiner notes the following excerpt from DDR Holdings (pages 22-23 of Opinion):

"We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were "directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before." 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of "offering media content in exchange for viewing an advertisement," along with "routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.

The '399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim "use of the Internet" to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual "look and feel" elements from the host website."

Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.

Moreover, the Examiner reiterates adjusting the an availability of impressions does not constitute an actual improvement in recommendation processing speed contrary to Applicant's assertions. Additionally, adjusting impressions is at best an improvement to the business method/abstract idea itself.

As such, the Examiner considers Applicant's argument to be non-persuasive.
	

Applicant argues: In addition, the independent claims cover a concrete improvement in line with the claims found patent eligible in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). As the Federal Circuit explained, "[s]oftware can make non-abstract improvements to computer technology." Id. at 1335… Similar to Enfish, the pending independent claims recite database improvements that maintain the integrity of inventory data by preventing overbooking of packages due to double counting.

Examiner disagrees. With regards to Applicant's arguments with regards to the recent Enfish decision, the Examiner notes that the while the Enfish decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Enfish is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Enfish is simply not persuasive. This is particularly the case, as the subject matter in Enfish deemed eligible was directed solely to an apparatus containing means plus- function limitations all directed to how data was being stored in the database, and the specification was explicitly clear on the improvements and advantages of such an arrangement.

Due to the means-plus-function language, which required a more narrow interpretation of the claim language, this disclosure in the specification was vital to the determination of patent eligibility. Finally, only the specific facts in Enfish resulted in a decision of patent eligibility. Moreover, displaying advertisements is certainly not a significant, hardware-based "computer function." "Displaying" is insignificant, extra-solution activity, and there is no evidence or rational reasoning provided by Applicant to substantiate the claim that the preventing data corruption due to double counting actually improves the functionality of the computer, let alone that this display function actually constitutes anything significantly more than the abstract idea itself and anything more than the generic, routine and insignificant computer function. 

Applicant argues: Applicant submits that the claimed technology is patent eligible under the Federal Circuit's reasoning in Core Wireless Licensing v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018). Similar to Core Wireless, the technology in the pending claims improves communication systems by presenting a particular interface-the impression information graphical user interface-that can present both exclusive impressions and overlap impressions together


Examiner respectfully disagrees. With regards to Applicant's arguments with regards to the recent Core Wireless decision, the Examiner notes that the while the Core Wireless decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Core Wireless is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Core Wireless are simply not persuasive. This is particularly the case, as the subject matter in Core Wireless deemed eligible was directed to an improved user interface for computing devices.

“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.3 Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state.”

The decision in Core Wireless continues by stating that the claims focused on a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.”

Examiner concludes that the above decision is clearly different than what the instant application is claiming. In Core Wireless the speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” The instant application claims to preventing data corruption due to double counting is merely an inherent result an improved mathematical equation.
	

Applicant argues: In addition, according to the Eligibility Guidelines and Diamond v. Diehr, the claims are eligible for improving the functioning of a computer or other technology, despite any alleged recitation of mathematical concepts. See October 2019 Update: Subject Matter Eligibility at 17 and Example 3.

Examiner respectfully disagrees. The fact pattern of the Diamond v Diehr case is not at all like the present set of claims. The additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4.  The present claims are directed to inventory planning for advertisements. The mathematical concept of relating one set to another set and making adjustments cannot be viewed as a whole as a comparison to the Diamond v Diehr case. As such the rejection is maintained.
Applicant argues: Looking to the dependent claims, claim 5 recites a combination of elements that amounts to significantly more than an abstract idea. Indeed, under the USPTO's guidance, "examiners should consider additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more." November 2016 Memorandum on Recent Subject Matter Eligibility Decisions at p. 3, par. 3. To this point, the Federal Circuit explains that "the inventive concept inquiry requires more than recognizing that each element, by itself was known in the art." BASCOM, 827 F.3d at 1350.

Examiner respectfully disagrees. Examiner notes that the fact pattern present in the Bascom v. AT&T case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention recites a combination of elements that amounts to significantly more than an abstract idea.

Moreover, the Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion): 
“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an abstract idea because "data collection, recognition, and storage is undisputedly well-known" and "humans have always performed these functions"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organizing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases). 
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself[…]However, we disagree with the district court's analysis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”

Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 

Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g.. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not inventive, and it was the combination of those elements that was the deciding factor on eligibility. 

Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 

Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681